DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant' s arguments and amendments filed on 6/17/2022 have been acknowledged and entered.
Claims 1-10 are pending.
Claim 1 has been amended.
No new claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Noritoshi et al (JPS6260113A).
Regarding claim 1, Noritoshi teaches a magnetic head comprising an iron based Fe – Co -Si alloy in which Co is present in an amount of 10 to 24 wt.% ([0001] p1 of 5) (comprising iron and cobalt as main components and may include 1 to 25 wt.% Rh, Pd, Ag, Os, Ir, Pt and Au, dramatically improving corrosion resistance with almost no degradation of magnetic properties ([0001] p1-2 of 5). 
Although Noritoshi does not teach an example specifically with platinum, gold or iridium, because Noritoshi specifically names Ir, Pt and Au among a limited number of possible additions, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose any one or combination of elements from the group consisting of Ir, Pt and Au as additions to the iron based Fe – Co -Si alloy with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143. 
   Regarding claims 2-10, Noritoshi teaches all the limitations of claim 1 and further teaches the inclusion of 10 – 24 wt.% Co and at least 1 of elements including Ir, Pt and Au in an wt. percentage of from 1 to 25 wt.%. 
Noritoshi does not expressly teach the exact atomic percentages of cobalt, platinum gold and iridium as claimed in claims 2-10.
However, the weight percent amounts of each of the elements significantly overlaps the claimed atomic percentages rendering obvious any of: the use of an atomic  composition ratio of cobalt is equal to or more than 10 atomic percent and equal to or less than 90 atomic percent as in claim 2, equal to or less than 6 atomic percent of platinum as in claim 3, or equal to or less than 4.4 atomic percent of gold as in claim 4; or equal to or less than 5.8 atomic percent of iridium as in claim 5; or at least two of platinum, gold, and iridium, each in amount of equal to or more than 0.1 atomic percent as in claim 6 and additionally, at least two of platinum, gold, and iridium, each in amount of equal to or more than 0.1 atomic percent as in claim 6 with equal to or more than 0.1 atomic percent and equal to or less than 6 atomic percent of platinum and equal to or more than 0.1 atomic percent and equal to or less than 5 atomic percent of gold as in claim 7, or equal to or more than 0.1 atomic percent and equal to or less than 6 atomic percent of platinum and equal to or more than 0.1 atomic percent and equal to or less than 6 atomic percent of iridium as in claim 8, equal to or more than 0.1 atomic percent and equal to or less than 5 atomic percent of gold and equal to or more than 0.1 atomic percent and equal to or less than 6 atomic percent of iridium as in claim 9, or equal to or more than 0.1 atomic percent and equal to or less than 6 atomic percent of platinum, equal to or more than 0.1 atomic percent and equal to or less than 5 atomic percent of gold, and equal to or more than 0.1 atomic percent and equal to or less than 6 atomic percent of iridium as in claim 10 with an expectation of success since using the average amounts in weight percent of each of Co, Au, Pt, Ir as taught by Noritoshi purely as an example would meet each and every claim.

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. Applicant argues that the applied art does not teach a magnetic alloy material comprising iron, cobalt, and at least one element selected from the group consisting of platinum, gold, and iridium.  Applicant appears to argue that the presence of Si in the alloy of Noritoshi precludes Noritoshi from teaching a magnetic alloy comprising iron, cobalt and at least one element from the group consisting of platinum, gold, and iridium as claimed in claim 1 because claim 1 does not recite a Si component.  In response to Applicant’s argument, the Office maintains that since the claim language of “comprising” is open claim language it allows for additional elements such as Si to be present in the alloy while still meeting the limitations of the claim.  Therefore, Applicant’s arguments are not convincing.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       
/E.D.I./Examiner, Art Unit 1784